Wright, J.
Though .we might conclude that the court *30erred in the reception or rejection of certain testimony offered, or in giving and modifying the instructions asked, we would still be unable to say that there was error in setting aside the verdict. The cause was submitted to the jury upon a large amount of Avritten and parol testimony; their verdict Avas in. favor of plaintiffs in the sum of $1500; defendants moved to set this aside for the reason, among others, that it was against the evidence, and excessive. This motion aatR3 sustained, and Ave are not prepared to say that in so ordering the court abused its discretion. If the motion had been overruled, Ave should not have interfered, nor shall avc where it has been sustained.
Plaintiffs insist that if certain testimony offered by them had been received, and if the court had given the law as they claimed, the verdict Avould have been most manifestly right; and that as their positions ought to have been sustained, this court will correct these errors and at the same time sustain the verdict. This is not a case falling Avithin the rule for which they contend. If the court erred in tho decision of a legal proposition, and we could see that with such error corrected, the verdict on a second trial must necessarily be as first rendered, then we might reverse the order for a new trial. Here, hoAYever, it is very far from being manifest that if the law is as claimed by appellants, a second trial ayouM result as the first, and that the court beloAV therefore erred in setting aside the verdict.
Judgment affirmed.